               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
vs.                                       )      Case No. CR-18-214-D
                                          )
VICENTE BRIONES-HERRERA,                  )
                                          )
                     Defendant.           )


                                        ORDER

       Before the Court is Defendant’s Motion to Dismiss Indictment [Doc. No. 11]. The

government has filed a response [Doc. No. 14] and Defendant has replied [Doc. No. 17].

Defendant asks the Court to decide the legal effect of a defect in his prior immigration

proceeding under the Supreme Court’s recent decision in Pereira v. Sessions, 138 S. Ct.

2015 (2018).     Both parties have submitted copies of documents from Defendant’s

immigration case record as exhibits to their briefs, and the authenticity of these documents

is undisputed. Upon consideration, the Court rules on the Motion as follows.

       Defendant is charged in a one-count Indictment of being a nonresident alien found

in the United States without authorization after having previously been removed, in

violation of 8 U.S.C. § 1326(a).    Defendant seeks dismissal of the Indictment on the

ground that the government cannot prove an essential element of the charge because the

prior removal proceeding was void under Pereira. Specifically, Defendant asserts that

the removal order in his immigration case was invalid because it was issued by an

immigration judge who lacked jurisdiction due to a defective “notice to appear,” which did
not set a time or place for his removal hearing.      The Supreme Court decided in an

administrative context in Pereira that a similarly flawed notice was insufficient.     The

Court held that “[a] notice [to appear] that does not inform a noncitizen when and where

to appear for removal proceedings is not a ‘notice to appear under section 1229(a).’”

Pereira, 138 S. Ct. at 2110.

       Defendant asks the Court to extend Pereira to his criminal case based on subsequent

decisions of immigration law judges who have terminated administrative cases based on

defective notices, and the decision of a federal district court in United States v. Virgen-

Ponce, 320 F. Supp. 3d 1164 (E.D. Wash. 2018). Defendant urges the Court to follow

the district judge in Virgen-Ponce, and hold that a removal proceeding based on an invalid

notice to appear is void and will not support a conviction under § 1326(a). While other

district courts have adopted this view, at least two judges of this Court have rejected it.

See United States v. Ibarra-Rodriguez, Case No. CR-18-190-M, 2018 WL 4608503, *2

(W.D. Okla. Sept. 25, 2018) (defective notice was cured); United States v. Munoz-

Alvarado, Case No. CR-18-171-C, 2018 WL 4762134, *1 (W.D. Okla. Oct. 2, 2018)

(defendant voluntarily waived notice).

                                  Standard of Decision

       Rule 12(b)(2) of the Federal Rules of Criminal Procedure “permits pretrial

resolution of a motion to dismiss the indictment only when ‘trial of the facts surrounding

the commission of the alleged offense would be of no assistance in determining the validity

of the defense.’” United States v. Pope, 613 F.3d 1255, 1259 (10th Cir. 2010) (quoting

United States v. Covington, 395 U.S. 57, 60 (1969)). Generally, “an indictment should

                                            2
be tested solely on the basis of the allegations made on its face, and such allegations are to

be taken as true.” United States v. Todd, 446 F. 3d 1062, 1067 (10th Cir. 2006) (internal

quotation omitted).   However, a court “may entertain motions that require it to answer

only pure questions of law,” and “may entertain even motions to dismiss that require resort

to facts outside the indictment . . . in the ‘limited circumstances’ where ‘[1] the operative

facts are undisputed and [2] the government fails to object to the district court’s

consideration of those undisputed facts,’ and [3] the district court can determine from them

that, ‘as a matter of law, the government is incapable of proving its case beyond a

reasonable doubt.’” Pope, 613 F.3d at 1260-61 (quoting United States v. Hall, 20 F.3d

1084, 1088 (10th Cir. 1994)) (emphasis in original); see also Todd, 446 F.3d at 1068.

                                   Defendant’s Motion

        Defendant’s Motion seeks a determination as a matter of law that the government

cannot prove the charge in the Indictment. Both parties ask the Court to consider facts

shown by the administrative record in the immigration case underlying Defendant’s alleged

violation of § 1326(a). Based on this record, Defendant asserts that he was not validly

removed from the United States but, instead, was the subject of a void removal order

because it was based on a fatally defective notice to appear, according to the Supreme

Court’s decision in Pereira.     Relying on a federal regulation, 8 C.F.R. § 1003.14(a),

Defendant argues that a notice to appear serves as a charging document in an immigration

case and creates jurisdiction and, thus, the defective notice deprived the immigration judge

of subject matter jurisdiction and rendered the removal proceeding and the resulting order

void.

                                              3
       The government disagrees with Defendant’s legal argument but not with the factual

basis of his Motion. The government admits Defendant’s notice to appear was defective

under Pereira, but denies that the defect implicates the immigration judge’s subject matter

jurisdiction.   The government argues that a notice to appear operates like service of

process to establish personal jurisdiction, which can be waived. The government submits

documents to show Defendant waived the defect in his notice when, after being advised of

his rights, he agreed to the disposition of his case without a hearing and stipulated to the

entry of a final removal order. See Resp. Br., Ex. 3, Notice of Rights & Req. Disposition

[Doc. No. 14-3], Ex. 4, Stipulation [Doc. No. 14-4] at 3, 6; Ex. 5, Mot. Stipulated Removal

Order [Doc. No. 14-5].       Further, after his removal in August 2011, Defendant again

consented to being removed from the United States by reinstatement of the removal order

in March 2012 and October 2013.          See id. Exs. 8 & 10 Notice of Intent/Decision to

Reinstate Prior Order [Doc. Nos. 14-8 and 14-10].1

       As this summary of the arguments makes clear, the parties present a legal issue for

determination based on undisputed facts. In the absence of any objection to a pretrial

ruling on the existing record, the Court finds that Defendant’s Motion is appropriate for

decision without a hearing under Rule 12(b)(2).2




       1
          Defendant does not raise any issue as to whether his waiver or consent was knowingly
and voluntarily given.

       2
           “Generally speaking, an evidentiary hearing is not required unless the requesting party
shows that he will produce relevant evidence.” United States v. Sandoval, 390 F.3d 1294, 1301
(10th Cir. 2004). Defendant’s Motion is similar to one that challenges whether a prior state-court
adjudication of a felony charge constitutes a “conviction” for purposes of a felon-in-possession

                                                4
                                         Discussion

       As an element of the offense charged in the Indictment, the government must prove

that Defendant “has been denied admission, excluded, deported, or removed or has

departed the United States while an order of exclusion, deportation, or removal is

outstanding.” See 8 U.S.C. § 1326(a); see also United States v. Adame-Orozco, 607 F.3d

647, 651 (10th Cir. 2010). The statute defining the offense also provides a defense to the

charge.   Defendant may mount a collateral attack on the underlying deportation or

removal under the circumstances provided by § 1326(d), by demonstrating:

       1) the alien exhausted any administrative remedies that may have been
          available to seek relief against the order;

       (2) the deportation proceedings at which the order was issued improperly
           deprived the alien of the opportunity for judicial review; and

       (3) the entry of the order was fundamentally unfair.

8 U.S.C. § 1326(d); see Adame-Orozco, 607 F.3d at 651.              Fundamental unfairness

requires a showing of prejudice, that is, a “reasonable likelihood that, but for the errors

complained of, [the alien] would not have been deported.” See United States v. Aguirre-

Tello, 353 F.3d 1199, 1208 (10th Cir. 2004) (en banc). Tenth Circuit law holds that “once

the government shows that [a defendant-alien] was deported,” the defendant bears the

burden to “prove each of § 1326(d)’s elements to overcome the presumed legality of the

earlier deportation order.”    Adame-Orozco, 607 F.3d at 651 (citing United States v.

Arevalo-Tavares, 210 F.3d 1198, 1200 (10th Cir. 2000) (per curiam)).


charge under 18 U.S.C. § 922(g)(1), which the Court has decided without a hearing under
Rule 12(b)(2). See United States v. Law, 572 F. App’x 644, 646 (10th Cir. 2014) (unpublished).

                                              5
       In this case, Defendant challenges the presumed legality of the removal order in his

immigration case solely by showing he received a notice to appear that was defective.

Defendant does not provide any facts to establish that he attempted to (or did) utilize

administrative remedies to seek relief from the order, that he was deprived of the

opportunity for judicial review of the order, or that entry of the order was fundamentally

unfair and prejudicial. To the contrary, the government submits documents to show – and

Defendant does not dispute – that he affirmatively waived his right to appear and on three

occasions consented to being removed from the United States under the removal order.

The record shows that Defendant chose to waive a hearing, further administrative

proceedings, and judicial review.    Under these circumstances, the Court finds that the

defect in Defendant’s notice to appear provides an insufficient basis to invalidate the

removal order under § 1326(d). See, e.g., United States v. Chavez-Alonzo, 431 F.3d 726,

728 (10th Cir. 2005) (“An alien who knowingly waives the right to appeal an immigration

judge’s order of deportation fails to exhaust administrative remedies under § 1326(d)(1).”).

       Defendant asserts that the requirements of § 1326(d) are inapplicable or satisfied

because the removal order was void due to a jurisdictional defect. See Def.’s Mot. at 5

(arguing he “was exempted” from exhaustion and judicial review requirements); Def.’s

Reply Br. at 4 (arguing all requirements “are met because the underlying order is a legal

nullity”). Defendant bases his assertion on the position (stated by the district court in

Virgen-Ponce, 320 F. Supp. 3d at 1166) that a sufficient notice to appear is required to

establish subject matter jurisdiction, and so cannot be waived.     One could reasonably

question the correctness of this view, and whether an implementing regulation can control

                                             6
subject matter jurisdiction.     See, e.g., Ins. Corp. of Ireland, Ltd. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (subject matter jurisdiction is conferred by

the Constitution and statute). Regardless of whether Defendant is right, however, he does

not explain why the alleged defect could not have been raised in further administrative

proceedings or by a petition for judicial review of the order. Defendant was not deprived

of the opportunity for review of his removal order; he simply elected to forego that

opportunity and to waive it.     Accordingly, the Court is not persuaded by Defendant’s

arguments regarding § 1326(d).

                                        Conclusion

       For these reasons, the Court finds that Defendant has not shown the government’s

case fails as a matter of law.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss Indictment

[Doc. No. 11] is DENIED.

       IT IS FURTHER ORDERED that this case is stricken from the Court’s November

2018 docket and reset on the December 4, 2018 jury trial docket.

       IT IS SO ORDERED this 26th day of October, 2018.




                                             7
